Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on 12/14/2021. Claims 1-20 are currently pending. 

Specification
In view of the amendment filed on 12/14/2021 removing the language “communication component” from the claims the objections made against the specification in the office action of 5/12/2021 have been withdrawn. 

Claim Interpretation
In view of the amendment filed on 12/14/2021 removing the 112(f) language from the claims, the claim interpretations made in the office action of 5/12/2021 have been withdrawn. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claim 1, lines 19-20 should recite –transmit, to the implanted stimulation device, a second message—in order to fix an inadvertent typographical error.  Claim 11, line 15 should recite –transmit, to the implanted stimulation device, a second message—in order to fix an inadvertent typographical error.  Appropriate correction is required. Claims 2-10 and 12-20 directly or indirectly depend from claims 1 or 11 and are also objected to for the reasons stated above regarding claims 1 and 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 11 have been amended to recite “the therapeutic window identifying a degree of effect of stimulation parameters between the first plurality of stimulation parameters and the second plurality of stimulation parameters”, it is unclear what applicant is attempting to claim when reciting “a degree of effect”. Is it a difference between the benefit level and the side effect level as shown within Fig. 5? Is it the score indicating a degree of the therapeutic benefit or side effect as discussed within para. [0051] of the specification? Clarification is required. For the purposes of examination it has been interpreted to be a score indicating a degree of the therapeutic benefit or side effect. Claims 2-10 and 12-20 directly or indirectly depend from claims 1 or 11 and are also rejected to for the reasons stated above regarding claims 1 and 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0302912 to Moffitt et al. (Moffitt) (previously cited) in view of US 2014/0066999 to Carcieri et al. (Carcieri) (previously cited), US 2008/0027514 to DeMulling et al. (DeMulling) (previously cited), US 2018/0272142 to Zhang et al. (Zhang) and US 2018/0154156 to Clark et al. (Clark) (previously cited). 
In reference to at least claims 1 and 11

Carcieri teaches capture and visualization of clinical effects data in relation to a lead and/or locus of stimulation which discloses using sensor information to obtain physiological information of a patient for determining therapeutic effect and/or side effects (e.g. paragraph [0015], [0049]) and processor that includes a component that determines a positive effect score based on at least one of an indication of a first simulation effect and an indication of the second stimulation effect (e.g. score obtained for therapeutic effects and/or side effects, paragraphs [0021]-[0025], [0058]-[0062]) and determines a negative effect score based on at least one of the indication of the first simulation effect and the indication of the 
DeMulling teaches guided programming with feedback which discloses a programmer with a processor that uses the stimulation effect of one parameter set to determine stimulation parameters that will be used to deliver a second stimulation signal reducing the overall number of programs to test (e.g.  processor automatically determines next program to test based on feedback regarding the effect/rating of the first program, para. [0053], [0058], [0067], [0091], [0093]-[0095]). DeMulling further discloses several embodiments which show the techniques for recording effects and side effects during the guided programming (e.g. Figs. 6-7) that base selection of the next stimulation parameter set tested on the effects of the previous stimulation parameter set tested and utilize parameter values within the previous set for determining parameters that will be used within the next parameter set for testing (e.g. changing parameter values such as amplitude and/or electrode combination from a previously tested value based on the response, Figs. 6-7, para. [0096]-[0105]). DeMulling discloses that parameter values between sets can be iteratively increased and that various electrode combinations may also be tested (e.g. increasing parameters between stimulation sets that are delivered, para. [0088], [0096], [0098], [0135]-[0137]). 
Zhang teaches a method and apparatus for clinical effects-based targeting neurostimulation which discloses a neurostimulation device that delivers stimulation to various volumes of tissue (e.g. delivering of neurostimulation energy, para. [0064], [0077]) and identifies clinical effects associated with the delivery of the stimulation to the various test volumes (e.g. score representative of a degree of the one or more side effects and/or therapeutic benefits, para. [0102],[0122]) and further discloses determining a score that is representative of a degree of identified therapeutic effect and/or side effect identified and presenting that information to the user (e.g. score representative of a degree of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Moffitt with the teachings of Carcieri to include providing sensors for measuring physiological information of the patient related to the provided stimulation and to use sensed physiological information  to aid in determining the therapeutic effect and/or side effects of the delivered stimulation signals in order to yield the predictable result of providing additional information regarding how the stimulation affects the patient to aid in determining optimal stimulation parameters. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system/method of Moffitt with the teachings of Carcieri to include determining the positive effect score based on at least one of an indication of a first simulation effect and an indication of the second stimulation effect and determining the negative effect score based on at least one of the indication of the first simulation effect and the indication of the second stimulation effect in order to yield the predictable result of automating how the stimulation affects the patient to aid in determining optimal stimulation parameters. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system/method of Moffitt modified by Carcieri with the teachings of DeMulling to include guided programming including using a response, i.e. stimulation effects and side effects, to a previously delivered stimulation signal “first stimulation signal” and previously delivered parameter values “first stimulation parameters values” to determine stimulation parameters “second stimulation parameters” that will be used to deliver a second stimulation signal in order to yield the predictable result of further reducing the overall number of parameter sets that need to be tested while ensuring that the adjustments made to the parameters between stimulation sets minimize adverse effects. Further, the use of one or more sensors for measuring or observing physiological responses to stimulation, user (e.g., patient or clinician) feedback, 
In reference to at least claims 2 and 12
Moffitt modified by Carcieri and DeMulling and Zhang teaches a device according to claims 1 and 11. Moffitt further discloses wherein the first stimulation signal has a first current level and the second stimulation signal has a second current level different than the first current level (e.g. various electrode combinations with various stimulation parameters are tested, paragraphs [0118],[0140], different current values 122, 302c, paragraph [0150]).
In reference to at least claims 3 and 13

In reference to at least claims 4 and 15
Moffitt modified by Carcieri and DeMulling and Zhang teaches a device according to claims 1 and 11. Carcieri further discloses the data processing system to determine a benefit the positive effect score for each of at least the portion of the plurality of electrodes based on a minimum response stimulation parameter (e.g. maximum score  or minimum score obtained for therapeutic effects and/or adverse side effects, paragraphs [0021]-[0025], [0058]-[0062]) and determine a side effect the negative effect score for each of at least the portion of the plurality of electrodes based on a maximum response stimulation parameter (e.g. maximum score  or minimum score obtained for therapeutic effects and/or adverse side effects, paragraphs [0021]-[0025], [0058]-[0062]). 
In reference to at least claims 5 and 14
Moffitt modified by Carcieri and DeMulling and Zhang teaches a device according to claims 1 and 11. Moffitt further discloses the data processing system to transmit, to the implanted stimulation device (e.g. downloading stimulation parameters to the IPG, paragraphs [01115], [0121]), a third message to increase a stimulation parameter to the one of the plurality of electrodes (e.g. various electrode combinations are tested, paragraphs [0118], [0140], incrementally increase an intensity level of the conveyed stimulation energy, paragraphs [0027], [0045], [0053], increase the value of the respective stimulation parameter, paragraph [0118], [0126], [0138], [0143], [0150]).
In reference to at least claims 6 and 16
Moffitt modified by Carcieri and DeMulling and Zhang teaches a device according to claims 1 and 11. Moffitt further discloses the data processing 
In reference to at least claims 7 and 17
Moffitt modified by Carcieri and DeMulling and Zhang teaches a device according to claims 1 and 11. Moffitt further discloses the data processing system to generate the therapeutic window map based on the therapeutic window for each of at least the portion of the plurality of electrodes (e.g. clinical effect analysis, Figs. 12, 15, 16, 19, indicates the highest intensity level at which a therapeutic effect occurs prior to the initial occurrence of the side-effect, 310, paragraphs [0146]-[0148], [0153], [0155]).
In reference to at least claims 8 and 18
Moffitt modified by Carcieri and DeMulling and Zhang teaches a device according to claims 1 and 11. Moffitt further discloses the data processing system to set at least one of the plurality of electrodes as a stimulation electrode based on the therapeutic window map (e.g. optimum stimulation parameters determined based on patient response and feedback, paragraph [0114]).
In reference to at least claims 9 and 19 	
Moffitt modified by Carcieri and DeMulling and Zhang teaches a device according to claims 1 and 11. Moffitt further discloses wherein the indication of 
In reference to at least claims 10 and 20
Moffitt modified by Carcieri and DeMulling and Zhang teaches a device according to claims 1 and 11. Moffitt further discloses the interface configured to receive an implantation location of the neurological lead, wherein the implantation location of the neurological lead comprises at least one of an implantation depth, implantation coordinates, and an orientation (e.g. lead orientation/location in relation to target regions/non-target tissue regions, T1/T2, N1/N2, Figs. 12, 15,16,19-20).

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. It is noted that the rejection has been updated in view of the claim amendments. Applicant argues that DeMulling does not teach generating a second plurality of stimulation parameters to deliver to the electrode of the plurality of electrodes based on the first plurality of stimulation parameters and the first stimulation effect in response to the first stimulation signal, the examiner respectfully disagrees. DeMulling discloses a programmer with a processor that uses the stimulation effect of one parameter set to determine stimulation parameters that will be used to deliver a second stimulation signal reducing the overall number of programs to test (e.g.  processor automatically determines next program to test based on feedback regarding the effect/rating of the first program, para. [0053], [0058], [0067], [0091], [0093]-[0095]). DeMulling further discloses several embodiments which show the techniques for recording effects and side effects during the guided programming (e.g. Figs. 6-7) that base selection of the next stimulation parameter set tested on the effects of the previous stimulation parameter set tested and utilize parameter values within the previous set for determining parameters that will be used within the next parameter set for testing (e.g. changing parameter values such as amplitude and/or electrode combination from a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0060010 to Goetz which teaches selection of neurostimulator parameter configurations using neural networks which discloses testing electrode configurations where a parameter is increased until the stimulation causes discomfort or undesirable effects (e.g. para. [0058]). US 2005/0060007 to Goetz which teaches selection of neurostimulator parameter configurations using decision trees which discloses testing electrode configurations where a parameter is increased until the stimulation causes discomfort or undesirable effects (e.g. para. [0066]-[0067]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792